Order filed March 18, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00073-CV
                                   ____________

                          FRANK HUDSON, Appellant

                                         V.

                          LUTHER FOREST, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-41363


                                   ORDER

      According to information provided to this court, on January 2, 2014,
appellant filed a notice of appeal from a final judgment signed October 11, 2013.
The clerk’s record was due February 10, 2014, but it has not been filed. On
February 21, 2014, the Harris County District Clerk’s office notified this court that
appellant has not made payment arrangements for preparation of the clerk’s record.
No evidence that appellant is entitled to proceed as indigent has been filed.
Therefore, on February 21, 2014, this court notified appellant that the appeal is
subject to dismissal unless appellant made payment arrangements for preparation
of the clerk’s record and provided this court with proof on or before March 10,
2014. No response was filed. Accordingly, we issue the following order:

      The appeal will be dismissed unless appellant pays for preparation of the
clerk’s record and provides this court with proof of payment on or before March
31, 2014. See Tex. R. App. P. 37.3(b).



                                         PER CURIAM